DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-18 in the reply filed on October 11, 2022 is acknowledged.  Claims 19 and 20 have been withdrawn.  Claims 1-18 are currently pending and under examination.

This Application is a divisional Application of U.S. Patent Application No. 15/869254, filed January 12, 2018, now U.S. Patent No. 11,172,678, which claims benefit of priority to U.S. Provisional Patent Application No. 62/501500, filed May 4, 2017.


Claim Objections

Claim 11 is objected to because of the following informalities:  this claim recites in relevant part “or from 1x1010 CFU ± 10% to 5x1012 CFU ± 10%, from 1x1011 CFU ± 10% to 1x1012 CFU ± 10%” (emphasis added).  It appears “or” should instead be located before “from 1x1011 CFU ± 10%….”  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the weight/volume ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  No weigh/volume ratio is previously recited.
Claim 8 recites “wherein the at least one strain of bacteria comprises B. licheniformis and B. amyloliquefaciens.”  This claim is indefinite, because it is unclear if the at least one strain is intended to comprise either one of these strains, or instead to comprise both of these strains.
Claim 9 recites “wherein the at least one strain of bacteria comprises B. licheniformis, B. pumilis, and B. amyloliquefaciens.”  This claim is indefinite, because it is unclear if the at least one strain is intended to comprise any one of these strains, or instead to comprise all three of these strains.
Claim 11 recites the limitation "the amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No amount of bacteria is previously recited.
Additionally with regard to claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 11 recites the broad recitation of from 1x1010 CFU ± 10% to 5x1012 CFU ± 10%, and also recites from 1x1011 CFU ± 10% to 1x1012 CFU ± 10%, which is a narrower statement of the range/limitation.
Claims 12, 13, and 15-17 recite weight percentages followed by “±10%”.  These claims are indefinite, because it is unclear what amount “±10%” is intended to encompass.  For example, 33 wt% ± 10% can be interpreted to include 23 wt% to 43 wt% (i.e. 10% is added or subtracted from the claimed percentage), or instead can be interpreted to include 29.67 wt% to 36.3 wt% (i.e. 10% of 33 wt% is 3.3, which is then added or subtracted from the claimed percentage).  Further, these claims are also indefinite, because with the addition or subtraction of 10%, some of the recited weight percentages will be below 0% or above 100%.  Thus, the upper and lower limits of the claimed percentage ranges are unclear. 
Additionally with regard to claims 12, 13, and 15-17, these claims recite that the respective component “comprises from” the recited weight percentage ranges “of the dry ingredients.”  This limitation is indefinite, because it is unclear how the recited component itself is intended to comprise a percentage of the dry ingredients.  It appears that these claims should indicate that the respective component is present in the dry ingredients at the recited percentages.
Claim 10 is included in this rejection as this claim depends from above rejected claim 9, and fails to remedy the noted deficiency. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumida et al. (JP 08275776, Published 1996 – machine translation provided by Examiner and referenced hereafter).  
With regard to claims 1, 3-5, 7, 12, and 13, Izumida et al. teach an aerated liquid mixture containing chitinase, obtained by: preparing a liquid mixture from dry ingredients comprising Vibrio sp. H8, which is at least one strain of bacteria that produces chitinase; peptone and yeast extract, which is a bacterial nutrient source; chitin, which is a chitinase inducer; and natural sea water; and aerating the liquid mixture for a time period including 18 hours, at a temperature of 40°C, and a pH of 7 (Example 1; Para. 19). 
With regard to claim 2, Izumida et al. teach that 16.01 g/l dry ingredients are include in 1000ml of seawater (Example 1; Para. 19), which is fully encompassed within 0.0025 lb/liter ± 10% to 0.2 lb/liter ± 10%.
With regard to claim 6, as Izumida et al. teach the aerated liquid mixture comprising the components as claimed, and obtained by the method as claimed, and as these components cannot be separated from their properties, preparation of the liquid mixture as taught by Izumida et al. would necessarily provide for the production of 25 U/mL of chitinase in the aerated liquid mixture. 


Claim Rejections - 35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lopez-Cervantes et al. (IDS; US 2012/0329650; Published 2012), as evidenced by Dictionanry.com (definition of “aerate,” Accessed November 1, 2022, Available online at: www.dictionary.com/browse/aerate).
Lopez-Cervantes et al. teach a composition, including a HYTa-d microbial composition, where the HYTa-d microbial composition contains a microorganism, including Bacillus subtilis or Bacillus amyloliquefaciens, which are bacteria that produce chitinase; amino acids, which are a bacterial nutrient source; chitin, which is a chitinase inducer; and chitinase (Abs.; Para 40-41, Table 1; Para. 48, Line 1-2; Para. 51, 65).  The composition may be a liquid composition, including being reconstituted with water to provide a liquid composition (Abs.).  The composition may be applied via spray irrigation systems (Para. 53, Line 15-17; Para. 90, 93).  It is noted that Applicant has not provided a specific definition for “aerated.”  To aerate is defined as to expose to the action or effect of air or to cause air to circulate through (see dictionary.com).  As such, the liquid composition of Lopez-Cervantes et al. is an aerated liquid composition upon being sprayed, as the liquid composition is exposed to the action/effect of air, and air circulates through the liquid composition upon straying.  
Claims 1-17 are directed to the aerated liquid mixture containing chitinase, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the aerated liquid composition of Lopez-Cervantes et al. includes at least one strain of bacteria that produces chitinase, a bacterial nutrient source, a chitinase inducer, and water.  The aerated liquid composition of Lopez-Cervantes et al. is used for the same purpose as the claimed composition, including to control agricultural pests and enhance plant growth (see Spec., Para. 2-3; Lopez-Cervantes et al., Para. 2, 14).  Functionally, the aerated liquid composition of Lopez-Cervantes et al. is the same as the claimed composition.  Therefore, the aerated liquid composition of Lopez-Cervantes et al. is necessarily the same as, or would have rendered obvious, the aerated liquid composition produced by the claimed process.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Therefore, Lopez-Cervantes et al. teach or render obvious an aerated liquid mixture containing chitinase, the mixture produced by the process of preparing a liquid mixture from (A) dry ingredients comprising at least one strain of bacteria that produces chitinase, including Bacillus subtilis or Bacillus amyloliquefaciens, a bacterial nutrient source, including an amino acid, and a chitinase inducer, including chitin, and (B) water; and aerating the liquid mixture for a first time period at a first temperature to produce the aerated liquid mixture containing chitinase (Claim 1, 7-9, 12, 13 ).  The dry ingredients together can weigh 1 to 2 pounds, and can be combined with from 100 liters to 400 liters of water; or wherein the weight/volume ratio of the dry ingredients to the water can be from 0.0025 lb/liter ± 10% to 0.02 lb/liter ± 10% (Claim 2).  
The first time period can be from 8 hours ± 10% to 168 hours ± 10%, or from 24 hours ± 10% to 120 hours ± 10%, or from 48 hours ± 10% to 72 hours ± 10%, or from 72 hours ± 10% to 150 hours ± 10%; the first temperature can be from 15°C ± 10% to 40°C ± 10%, or from 23°C ± 10% to 40°C ± 10%, or from 23°C ± 10% to 30°C ± 10%; and the liquid mixture can remain within a pH range of 6.5 ± 10% to 9.5 ± 10% during the aerating (Claim 3-5).  The liquid mixture necessarily contains at least 25 U/mL of chitinase; or wherein the liquid mixture can further comprise cellulase, amylase, protease, or lipase (Claim 6).  A weight ratio of B. licheniformis to a sum of B. pumilis and B. amyloliquefaciens can be from 2:1 to 3:1 (Claim 10). The at least one strain of bacteria can be present in an amount of at least 1x106 CFU per gram dry powder, or from 1x1010 CFU ± 10% to 5x1012 CFU ± 10%, or from 1x1011 CFU ± 10% to 1x1012 CFU ± 10% (Claim 11).
The dry ingredients can further comprise a nitrogen-containing compound, a phosphate-containing compound, a magnesium-containing compound, and a buffer; wherein the nitrogen-containing compound can comprises ammonium chloride, ammonium nitrate, ammonium sulfate, or ammonium phosphate; or wherein the nitrogen-containing compound can comprise from 0.1 wt% ± 10% to 5 wt% ± 10%, or from 0.25 wt% ± 10% to 3 wt% ± 10%, or from 1 wt% ± 10% to 2 wt% ± 10%, or from 1 wt% ± 10% to 1.5 wt% ± 10% of the dry ingredients; wherein the phosphate-containing compound can comprise dipotassium phosphate, phosphoric acid, diammonium phosphate, disodium phosphate, monosodium phosphate, or sodium tripolyphosphate; or wherein the phosphate-containing compound can comprise from 0.1 wt% + 10% to 5 wt% ± 10%, or from 0.1 wt% ± 10% to 1 wt% ± 10%, or from 0.5 wt% ± 10% to 0.75 wt% ± 10% of the dry ingredients; and wherein the magnesium-containing compound can comprise magnesium sulfate or magnesium chloride; or wherein the magnesium-containing compound can comprise from 0.1 wt% ± 10% to 5 wt% ± 10%, or from 0.1 wt% ± 10% to 1 wt% ± 10%, or from 0.5 wt% ± 10% to 0.75 wt% ± 10% of the dry ingredients; or wherein the buffer can comprise baking soda or soda ash; or wherein the buffer can comprise from 5 wt% ± 10% to 20 wt% ± 10%, or from 7 wt% ± 10% to 16 wt% ± 10%, or from 12 wt% ± 10% to 15 wt% ± 10% of the dry ingredients (Claims 14-17).
With regard to claim 18, Lopez-Cervantes et al. teach a composition, including a liquid HYTa-d microbial composition, where the HYTa-d microbial composition contains a microorganism, including Bacillus subtilis or Bacillus amyloliquefaciens, which are bacteria that produce chitinase; amino acids, which are a bacterial nutrient source; chitin, which is a chitinase inducer; glucosamine, which is a nitrogen source; and chitinase (Abs.; Para 40-41, Table 1; Para. 48, Line 1-2; Para. 51, 65).  The composition further comprising trace elements including magnesium, and a phosphate-containing compound (Para. 35, 39, 45, 65).  Additionally, citric acid buffer can be present in the composition (Fig. 2-3).  
The composition may be applied via spray irrigation systems (Para. 53, Line 15-17; Para. 90, 93).  It is noted that Applicant has not provided a specific definition for “aerated.”  To aerate is defined as to expose to the action or effect of air or to cause air to circulate through (see dictionary.com).  As such, the liquid composition Lopez-Cervantes et al. is an aerated liquid composition upon being sprayed, as the liquid composition is exposed to the action/effect of air, and air circulates through the liquid composition upon straying.  
While it is not specifically taught that at least 25 U/mL of chitinase is present, as Lopez-Cervantes et al. teach or render obvious the components of the composition, and as the bacteria of the composition produce the chitinase, production of at least 25 U/mL of chitinase into the aerated liquid mixture necessarily flows from bringing the components of the composition together.
Alternatively, it would have been obvious to one of ordinary skill in the art to adjust the amount of each component present in the aerated liquid mixture to provide the desired amount of chitinase, including at least 25 U/mL of chitinase.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the components in the composition to result in the production of a desired amount of chitinase, including at least 25 U/mL of chitinase.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Izumida et al. 
The teachings of Izumida et al. as applied to claim 1 have been set forth above.  
With regard to claims 14-17, Izumida et al. teach an aerated liquid mixture containing chitinase, obtained by: preparing a liquid mixture from dry ingredients, comprising Vibrio sp. H8, which is at least one strain of bacteria that produces chitinase; peptone and yeast extract, which is a bacterial nutrient source; chitin, which is a chitinase inducer; and natural sea water (Example 1; Para. 19).  The pH is adjusted to maintain a suitable pH by addition of ammonia water, ammonium carbonate solution, hydrochloric acid, or the like, which are buffers (p. 3, Para. 2; Example 1, Para. 19).  Thus, the aerated liquid mixture can contain a buffer.
Izumida et al. further teach that a nitrogen-containing compound, including ammonium chloride and/or ammonium nitrate; a phosphate-containing compound, including dipotassium phosphate; and a magnesium-containing compound, including magnesium sulfate, can be added to the mixture for culturing the microorganisms (p. 2, last 2 paragraphs).  As Izumida et al. expressly teach that these additional compounds may be added to the mixture, it would have been obvious to one of ordinary skill in the art to utilize these additional components to provide a suitable culture environment for the Vibrio sp. H8.
With regard to claim 18, Izumida et al. teach an aerated liquid mixture comprising Vibrio sp. H8, which is at least one strain of bacteria that produces chitinase; peptone and yeast extract, which is a bacterial nutrient source; chitin, which is a chitinase inducer; natural sea water; and chitinase (Example 1; Para. 19).  The pH is adjusted to maintain a suitable pH by addition of ammonia water, ammonium carbonate solution, hydrochloric acid, or the like, which are buffers (p. 3, Para. 2; Example 1, Para. 19).  Thus, the aerated liquid mixture can contain a buffer.
Izumida et al. further teach that a nitrogen-containing compound, including ammonium chloride and/or ammonium nitrate; a phosphate-containing compound, including dipotassium phosphate; and a magnesium-containing compound, including magnesium sulfate, can be added to the mixture for culturing the microorganisms (p. 2, last 2 paragraphs).  As Izumida et al. expressly teach that these additional compounds may be added to the mixture, it would have been obvious to one of ordinary skill in the art to utilize these additional components to provide a suitable culture environment for the Vibrio sp. H8.
While it is not specifically taught that at least 25 U/mL of chitinase is present, as Izumida et al. render obvious all components of the composition, and as the bacteria of the composition produce the chitinase, production of at least 25 U/mL of chitinase into the aerated liquid mixture necessarily flows from bringing the components of the composition together.
Alternatively, it would have been obvious to one of ordinary skill in the art to adjust the amount of each component present in the aerated liquid mixture to provide the desired amount of chitinase, including at least 25 U/mL of chitinase.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the components in the composition to result in the production of a desired amount of chitinase, including at least 25 U/mL of chitinase.

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653